Citation Nr: 0719291	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post traumatic stress disorder (PTSD) and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from February 1965 until 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran requested a Travel Board hearing, which was 
scheduled for April 2006.  The record indicates that the 
veteran failed to appear for his hearing.  Because the 
veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d).  

In his substantive appeal received, the veteran made 
reference to having incurred a anal cyst and a back 
disability in service.  These matters are REFERRED to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied service 
connection for a psychiatric disorder, including PTSD and 
bipolar disorder.

2.  Evidence not previously of the record relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying entitlement to 
service connection for a psychiatric disorder, including PTSD 
and bipolar disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006)

2.  The claim for entitlement to service connection for a 
psychiatric disorder, including PTSD and bipolar disorder, is 
reopened, as the evidence received subsequent to the July 
1995 rating decision is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  
Although the RO advised the veteran by letter dated in May 
2001 of what evidence would substantiate an original claim 
(i.e., not one to reopen), in this decision, the Board 
reopens and remands the veteran's claim.  

Furthermore, since the claim before the Board involves 
determinations of whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for a psychiatric disorder, including PTSD and 
bipolar disorder, the United States Court of Appeals for 
Veterans Claims (Court) has specified that a more detailed 
notice is required in such situations.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That notice was not 
provided to the veteran.  However, in view of the favorable 
decision with respect to whether new and material evidence 
has been submitted, the veteran is not prejudiced by the 
failure to provide him that more detailed notice.

The veteran's claim for service connection for PTSD and 
bipolar disorder was previously considered and denied by the 
RO in a July 1995 rating decision, when the RO found that the 
veteran's service medical records had no evidence of a 
psychiatric disorder that would support the veteran's claims 
of service connection for PTSD and bipolar disorder.   The RO 
also found that a later VA examination did not diagnose PTSD.  
Since the veteran failed to appeal the RO's decision within 
one year of the mailing of the rating decision, the RO's 
decision is final.  38 U.S.C.A. § 7105.

The veteran requested his claim be reopened in July 2001.  A 
disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
evidence, under 38 C.F.R. § 3.156 (a), is evidence not 
previously submitted to agency decision makers.  Material 
evidence is evidence that, by itself or when considered with 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  
 
When submitted, new and material evidence is presumed 
credible when determining if a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, 
evidence must be both new and material to be sufficient to 
reopen a previously denied claim.  Evidence that is new, but 
not material, cannot reopen a claim.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, material evidence could be new 
evidence that creates a more complete picture of the cause or 
etiology of the veteran's injury or disability, and the 
circumstances surrounding its origin, even if the evidence 
does not ultimately convince the Board to alter its previous 
decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, provided its duty to assist has been 
satisfied.

The veteran has submitted two private, medical opinions.  In 
an October 2001 letter from Edward Stephens, M.D., the 
veteran was noted to have major depression and PTSD.  The 
physician noted that "recollections of Viet Nam experiences 
is (sic) a clear indication that he has chronic post 
traumatic stress disorder...service related activity."  Dr. 
Stephens also related in another October 2001 letter that the 
veteran's "depressive reaction was recurrent in nature and 
(assessed to) have originated with his service in Vietnam."  
  

In an October 2001 opinion, Lila Segade-Lugaro, M.D., 
observed that her  treatment of the veteran included talking 
"a lot about the Viet Nam War and his experiences there," 
and indicated her belief that he might have had a flashback 
and was "[p]robably repeating his original PTSD" after the 
events of September 11, 2001.  
   
These opinions constitute new and material evidence 
sufficient to reopen the previously denied claim, as they had 
not been considered in regards to the veteran's claim prior 
to the July 1995 rating decision, and suggest that the 
veteran's psychiatric disorder is related to his time in 
service.  To the extent that the claim is reopened, this 
appeal is granted.  However, further development of the case 
is necessary prior to further appellate review, as set forth 
in the REMAND portion of this decision.


ORDER
  
New and material evidence has been submitted, the claim for 
service connection for a psychiatric disorder, including PTSD 
and bipolar disorder is reopened, and to this extent only, 
the appeal is granted.


REMAND

A preliminary review of the merits of the veteran's claim 
discloses a need for further evidentiary development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.  

The Board notes that the RO has made repeated requests to the 
veteran to supply additional information on his PTSD 
stressors.  However, since this claim is being returned to 
the RO for additional development, the veteran should be 
invited to supply more specific information, including 
locations and dates of when the stressors occurred, in order 
to better support his claim.  

The veteran is presently specifically advised, and will be 
readvised by the RO/AMC, of the necessity of providing 
specific information, within a 60 day time frame of each 
occurrence of each claimed stressor.  Upon receipt of this 
information, the RO/AMC will ascertain sufficient information 
has been obtained to conduct further research of the claimed 
stressor events.  If so, the information should be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) or other appropriate organization to provide 
corroborating information regarding the alleged incidents.  

It is also noted that the veteran's claims file lacks medical 
records from Dr. Stephens and Dr. Segade-Lugaro.  Dr. Segade-
Lugaro, in particular, has specifically stated that she has 
additional records regarding the veteran.  Furthermore, 
records for a June 1978 VA hospitalization in Northport, New 
York, referenced by the veteran in a June 2001 Form 21-4138 
and for which his claims file contains a Form 10-7131 and 
nothing else, should be obtained.  The veteran is advised 
that he should submit these records for the RO/AMC's 
consideration when determining the causes and etiology of the 
veteran's psychiatric disorder.  

Under the facts and circumstances of this case, the veteran 
should be afforded a VA examination to answer the medical 
question of whether the veteran's currently diagnosed PTSD or 
bipolar disorder have a nexus or a relationship with his 
service experiences.  

Accordingly, the case is REMANDED for the following actions:

	1.  The RO/AMC should contact the 
veteran and 
	invite him to provide additional 
information in 
support of his PTSD stressors.  The 
veteran should be asked to provide 
specific details, such as dates, 
locations, detailed descriptions of 
events, units involved, names of 
casualties, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
and units of assignment.  The RO/AMC 
will advise the veteran that he is to 
provide the approximate dates of such 
occurrences, within 30 day time frames. 

2.  With this information, the RO/AMC 
should review the file and determine if 
sufficient information has been 
obtained to conduct further research.  
If so, the RO/AMC will forward such 
information to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) or other 
appropriate organization.  The RO 
should request that the organization 
provide any information available that 
might corroborate the stressors alleged 
by the veteran.  Governmental records, 
such as equipment damage surveys, may 
also be useful in determining if the 
veteran's vehicle was damaged as 
claimed.  Any response should be 
associated with the claims file.

3.  Following the receipt of a response 
from the verifying organization, the 
RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established 
by the record.  If no stressor has been 
verified, the RO should state so in its 
report.  This report will then be added 
to the claims file.

4.  After obtaining the necessary 
authorizations from the veteran, the 
RO/AMC should also obtain the veteran's 
applicable medical records and 
associate them with the claims file, 
specifically including the records of: 
1) Edward Stephens, M.D., The Garden 
Suite, 169 East 74th Street, New York, 
NY 10021; 2) Lila Segade-Lugaro, M.D., 
666 N.E. 125 Street, Suite 232, North 
Miami, FL 33161; and 3) VA Medical 
Records, from a 1978 hospitalization, 
from VA Hospital in Northport, NY 
11768.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to ascertain 
the nature and etiology of his 
psychiatric disorder, including PTSD 
and bipolar disorder.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

With regard to PTSD, the examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  

With regard to bipolar disorder, the 
examiner  must also determine whether 
bipolar disorder was incurred as a 
result of military service - i.e., 
without regard to the question of 
whether evidence has been obtained 
which corroborates the veteran's 
account of the claimed stressor(s).

The report of examination should 
include the complete rationale for all 
opinions expressed.  Copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.   Each 
disability is to be viewed in relation 
to its history.  38 C.F.R. § 4.1.  


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and arguments on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


